
	

113 S2162 IS: 21st Century Worker Tax Cut Act
U.S. Senate
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2162
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2014
			Mrs. Murray (for herself, Mr. Reed, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a deduction for married couples who are
			 both employed and have young children and to increase the earned income
			 tax credit for childless workers, and to provide for budget offsets.
	
	
		1.Short title
			This Act may be cited as the
		  21st Century Worker Tax Cut Act.2.Deduction for dual-earner families(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and by inserting after section
			 223 the following new section:224.Dual-earner families(a)Deduction allowedIn the case of an eligible taxpayer, there shall be allowed as a deduction for the taxable year an
			 amount equal to 20 percent of the lesser of—(1)$60,000, or(2)the earned income of the spouse with the lower amount of earned income for such taxable year.(b)LimitationThe amount of the deduction allowable under subsection (a) shall be reduced (but not below zero) by
			 an amount which bears the same ratio to the amount determined under
			 subsection (a) (as determined without regard to this subsection) as the
			 amount of the taxpayer's excess adjusted gross income
			 bears to $20,000.(c)DefinitionsIn this section:(1)Earned incomeThe term earned income has the same meaning given such term in section 32(c)(2).(2)Eligible taxpayer(A)In generalThe term eligible taxpayer means a taxpayer who—(i)files a joint return for the taxable year under section 6013, and(ii)has at least 1 qualifying child (as defined in section 152(c)) who has not attained 12 years of age
			 before the
			 close of the taxable year.(3)Excess adjusted gross incomeThe term excess adjusted gross income means the amount of the eligible taxpayer's adjusted gross income (as defined in section 62,
			 determined
			 without regard to this section) that exceeds $110,000 for the taxable
			 year.(d)Inflation adjustment(1)In generalIn the case of any taxable year beginning after 2015, each of the dollar amounts in subsections
			 (a)(1) and (c)(3) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any dollar amount in subsection (a)(1) or (c)(3), after being increased under paragraph (1), is
			 not a multiple of $1,000, such dollar amount shall be rounded to the
			 nearest
			 multiple of $1,000.(e)Additional eligibility requirements(1)Individual claiming benefits under section 911No deduction shall be allowed under this section if an individual (or the individual's spouse)
			 claims the benefits of section 911 for the taxable year.(2)Non-resident aliensNo deduction shall be allowed under this section if an individual (or the individual's spouse) is a
			 nonresident alien individual for any portion of the taxable year unless
			 such individual is treated for such taxable year as a resident of the
			 United States for purposes of this chapter by reason of an election under
			 subsection (g) or (h) of section 6013.(3)Identification number requirement(A)In generalNo deduction shall be allowed under this section if the eligible taxpayer does not include on the
			 joint return of tax for the taxable year—(i)the taxpayer identification number of the individual and the individual's spouse, and(ii)the name, age, and taxpayer identification number of any qualifying children.(B)Social security numbersFor purposes of this paragraph, the term taxpayer identification number means a social security number issued to an individual by the Social Security Administration
			 (other than a social security number issued pursuant to clause (II) (or
			 that portion of clause (III) that relates to clause (II)) of section
			 205(c)(2)(B)(i) of the Social Security Act).(f)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of an individual, no deduction
			 shall be allowable under this section in the case of a taxable year
			 covering a period of less than 12 months..(b)Deduction allowed in computing adjusted gross incomeSection 62(a) of such Code is amended by inserting after paragraph (21) the following new
			 paragraph:(22)Dual-earner familiesThe deduction allowed by section 224..(c)Enhancement of earned income tax creditSection 32 of such Code is amended—(1)in subsection (a)(2)(B), by striking earned income and inserting modified earned income (as defined in subsection (c)(5)), and(2)in subsection (c), by adding at the end the following new paragraph:(5)Modified earned incomeThe term modified earned income means an amount equal to the earned income of the taxpayer minus the amount of any deduction
			 allowed to the taxpayer under section 224 for the taxable year..(d)Conforming amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 redesignating the item relating to section 224 as relating to section 225
			 and by inserting after the item relating to section 223 the following:Sec. 224. Dual-earner families..(e)Effective dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.3.Strengthening the
			 earned income tax credit for individuals with no qualifying children
			(a)Credit for
			 certain individuals over age 21
				(1)In
			 generalParagraph (1) of
			 section 32(c) of the Internal Revenue Code of 1986 is amended by adding at
			 the
			 end the following new subparagraph:
					
						(G)Special rule for
				working individuals over age 20 and without qualifying child
							(i)In
				generalIn the case of an individual (or, if the individual is
				married, either the individual or the individual’s spouse) who—
								(I)has attained the
				age of 21 but not attained age 25 before the close of the taxable
			 year,
				and
								(II)is not a
				full-time student at any time during the taxable year,
								paragraph
				(1)(A)(ii)(II) shall not apply for purposes of determining whether
			 such
				individual is an eligible individual.(ii)StudentFor purposes of this subparagraph, an
				individual shall be considered a full-time student if such
			 individual is
				carrying more than 1/2 the normal full-time work load for
				the course of study the individual is
				pursuing.
							.
				(2)Information
			 return matchingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of the Treasury shall develop and
			 implement procedures for checking an individual’s claim for a credit under
			 section 32 of the Internal Revenue Code of 1986, by reason of subsection
			 (c)(1)(G) thereof, against any information return made with respect to
			 such
			 individual under section 6050S.
				(b)Increased
			 credit
				(1)Credit
			 percentage and phaseout percentageThe table contained in section 32(b)(1)(A)
			 of such Code is amended by striking
			 7.65 each place it appears and inserting
			 15.3.
				(2)Earned income
			 amount and phaseout amount
					(A)In
			 generalThe table contained
			 in section 32(b)(2)(A) of such Code is amended—
						(i)by
			 striking $4,220 and inserting $8,820, and
						(ii)by
			 striking $5,280 and inserting $10,425.
						(B)Inflation
			 adjustmentsSubparagraph (B) of section 32(j)(1) of such Code is
			 amended—
						(i)by
			 inserting except as provided in clause (iii) in clause (i)
			 before in the case of amounts,
						(ii)by striking and at the end
			 of clause (i), by striking the period at the end of clause (ii) and
			 inserting
			 , and, and by adding at the end the following new clause:
							
								(iii)in the case of the $8,820 and $10,425
				amounts in subsection (b)(2)(A), by substituting calendar year
				2014 for calendar year 1992 in subparagraph (B) of such
				section 1.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.4.Increased penalty for tax return preparers who fail to comply with due diligence requirements for
			 the earned income tax credit(a)In generalSection 6695(g) of the Internal Revenue Code of 1986 is amended by striking $500 and inserting $1,000.(b)Effective dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.5.Expansion of denial of
			 deduction for certain excessive employee remuneration
			(a)Application to
			 all current and former employees
				(1)In
			 generalSection 162(m) of the Internal Revenue Code of 1986 is
			 amended—
					(A)by striking
			 covered employee each place it appears in paragraphs (1) and (4)
			 and inserting covered individual, and
					(B)by striking
			 such employee each place it appears in subparagraphs (A) and (G)
			 of paragraph (4) and inserting such individual.
					(2)Covered
			 individualParagraph (3) of section 162(m) of such Code is
			 amended to read as follows:
					
						(3)Covered
				individualFor purposes of this subsection, the term
				covered individual means any individual who is an officer,
				director, or employee of the taxpayer or a former officer,
			 director, or
				employee of the
				taxpayer.
						.
				(3)Conforming
			 amendments
					(A)Section
			 48D(b)(3)(A) of such Code is amended by inserting (as in effect for
			 taxable years beginning before January 1, 2015) after section
			 162(m)(3).
					(B)Section
			 409A(b)(3)(D)(ii) of such Code is amended by inserting (as in effect for
			 taxable years beginning before January 1, 2015) after section
			 162(m)(3).
					(b)Expansion of
			 applicable employee remuneration
				(1)Elimination of
			 exception for commission-based pay
					(A)In
			 generalParagraph (4) of section 162(m) of such Code, as amended
			 by subsection (a), is amended by striking subparagraph (B) and by
			 redesignating
			 subparagraphs (C) through (G) as subparagraphs (B) through (F),
			 respectively.
					(B)Conforming
			 amendments
						(i)Section 162(m)(5)
			 of such Code is amended—
							(I)by striking
			 subparagraphs (B), (C), and (D) thereof in subparagraph (E) and
			 inserting subparagraphs (B) and (C) thereof, and
							(II)by striking
			 subparagraphs (F) and (G) in subparagraph (G) and inserting
			 subparagraphs (E) and (F).
							(ii)Section
			 162(m)(6) of such Code is amended—
							(I)by striking
			 subparagraphs (B), (C), and (D) thereof in subparagraph (D) and
			 inserting subparagraphs (B) and (C) thereof, and
							(II)by striking
			 subparagraphs (F) and (G) in subparagraph (G) and inserting
			 subparagraphs (E) and (F).
							(2)Inclusion of
			 performance-based compensation
					(A)In
			 generalParagraph (4) of section 162(m) of the Internal Revenue
			 Code of 1986, as amended by subsection (a) and paragraph (1) of this
			 subsection, is amended by striking subparagraph (B) and redesignating
			 subparagraphs (C) through (F) as subparagraphs (B) through (E),
			 respectively.
					(B)Conforming
			 amendments
						(i)Section 162(m)(5)
			 of such Code, as amended by paragraph (1), is amended—
							(I)by striking
			 subparagraphs (B) and (C) thereof in subparagraph (E) and
			 inserting subparagraph (B) thereof, and
							(II)by striking
			 subparagraphs (E) and (F) in subparagraph (G) and inserting
			 subparagraphs (D) and (E).
							(ii)Section
			 162(m)(6) of such Code, as amended by paragraph (1), is amended—
							(I)by striking
			 subparagraphs (B) and (C) thereof in subparagraph (D) and
			 inserting subparagraph (B) thereof, and
							(II)by striking
			 subparagraphs (E) and (F) in subparagraph (G) and inserting
			 subparagraphs (D) and (E).
							(c)Expansion of
			 applicable employerParagraph (2) of section 162(m) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Publicly held
				corporationFor purposes of this subsection, the term
				publicly held corporation means any corporation which is an issuer
				(as defined in section 3 of the Securities Exchange Act of 1934 (15
			 U.S.C.
				78c)) that—
						(A)has a class of securities registered under section 12 of such Act (15 U.S.C. 78l),
			 or
						(B)is required
				to file reports under section 15(d) of such Act (15 U.S.C.
				780(d)).
						.
			(d)Regulatory
			 authority
				(1)In
			 generalSection 162(m) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(7)RegulationsThe
				Secretary may prescribe such guidance, rules, or regulations,
			 including with
				respect to reporting, as are necessary to carry out the purposes of
			 this
				subsection.
						.
				(2)Conforming
			 amendmentParagraph (6) of section 162(m) of such Code is amended
			 by striking subparagraph (H).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2014.6.Low-taxed
		cross-border foreign income treated as subpart F income
			(a)In
		generalSubsection (a) of
		section 952 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraphs (3), (4), and (5) as
		paragraphs (4), (5), and (6), respectively, and by inserting after paragraph
		(2) the following new paragraph:
				
					(3)low-taxed cross-border income (as defined
		  under subsection
		  (e)),
					.
			(b)Low-Taxed
		cross-Border incomeSection 952 of such Code is amended by adding at the end
		the following new subsection:
				
					(e)Low-Taxed
		  cross-Border income
						(1)In
		  generalFor purposes of
		  subsection (a), the term low-taxed cross-border income means the
		  gross income of the controlled foreign corporation unless the taxpayer
		  establishes to the satisfaction of the Secretary that—
							(A)such income was
		  derived in the home country of the controlled foreign corporation, or
							(B)such income was
		  subject to an effective rate of income tax imposed by a foreign country in
		  excess of 15 percent.
							(2)Rules related to
		  income derived in home countryFor purposes of paragraph (1)(A), income
		  shall be treated as derived in the home country of a controlled foreign
		  corporation only if—
							(A)such income is
		  derived in the conduct of a trade or business of such corporation in the
		  country in which such corporation is created or organized,
							(B)such corporation
		  maintains an office or other fixed place of business in such country,
		  and
							(C)such income is
		  derived in connection with—
								(i)property which is
		  sold for use, consumption, or disposition in such country, or
								(ii)services provided
		  with respect to persons or property located in such country.
								(3)Rules related to
		  determination of effective rate of foreign income tax
							(A)Country-by-country
		  determinationParagraph (1)(B) shall be applied—
								(i)separately with
		  respect to each foreign country in which a controlled foreign corporation
		  conducts any trade or business, and
								(ii)with
		  respect to the aggregate gross income derived with respect to such
		  country.
								(B)Treatment of
		  lossesFor purposes of determining the effective rate of income
		  tax imposed by any foreign country under paragraph (1)(B)—
								(i)such
		  effective rate shall be determined without regard to any losses carried to the
		  relevant taxable year, and
								(ii)to
		  the extent the income of the controlled foreign corporation reduces losses in
		  the relevant taxable year, such effective rate shall be treated as being the
		  effective rate which would have been imposed on such income without regard to
		  such losses.
								(4)Deductions to be
		  taken into accountThe gross income of a controlled foreign
		  corporation taken into account under this subsection shall be reduced, under
		  regulations prescribed by the Secretary, so as to take into account deductions
		  (including taxes) properly allocable to such
		  income.
						.
			(c)Effective
		dateThe amendments made by
		this section shall apply to taxable years of foreign corporations beginning
		after December 31, 2014, and to taxable years of United States shareholders in
		which or with which such taxable years of foreign corporations end.
